Exhibit 10.4
BRICKELL BIOTECH, INC.
2020 OMNIBUS LONG-TERM INCENTIVE PLAN


Non-Qualified Stock Option Award Agreement


        Brickell Biotech, Inc. (the “Company”), pursuant to its 2020 Omnibus
Long-Term Incentive Plan (the “Plan”), hereby grants an Option to purchase
shares of the Company’s common stock to you, the Participant named below. The
terms and conditions of the Option Award are set forth in this Non-Qualified
Stock Option Award Agreement (the “Agreement”), consisting of this cover page
and the Terms and Conditions on the following pages, and in the Plan document, a
copy of which has been provided to you. Any capitalized term that is used but
not defined in this Agreement shall have the meaning assigned to it in the Plan
as it currently exists or as it is amended in the future.



 Name of Participant: [_______________________] Number of Shares Covered:
[_______] Grant Date: __________, 20__ Exercise Price Per Share:
$[______] Expiration Date: __________, 20__ Vesting and Exercise Schedule:


Scheduled Vesting Dates








Portion of Shares as to Which
Option Becomes Vested and Exercisable







By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your right to purchase shares of
the Company’s common stock pursuant to this Option, except as set forth in any
separate employment (or similar) agreement or severance plan to which you are a
party or a participant.



PARTICIPANT:BRICKELL BIOTECH,
INC._____________________________________By:__________________________________Title:_________________________________




--------------------------------------------------------------------------------



BRICKELL BIOTECH, INC.
2020 Omnibus Long-Term Incentive Plan
Non-Qualified Stock Option Award Agreement


Terms and Conditions


1. Non-Qualified Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code and
will be interpreted accordingly.
2. Vesting and Exercisability of Option.
(a) Scheduled Vesting. This Option will vest and become exercisable as to the
number of shares of Common Stock (“Shares”) and on the dates specified in the
Vesting and Exercise Schedule on the cover page to this Agreement, so long as
you remain a Service Provider (which is defined as an individual who has not
experienced a Termination Date) on such dates. The Vesting and Exercise Schedule
is cumulative, meaning that to the extent the Option has not already been
exercised and has not expired or been terminated or cancelled, you or the person
otherwise entitled to exercise the Option as provided in this Agreement may at
any time purchase all or any portion of the Shares subject to the vested portion
of the Option.
(b) Accelerated Vesting. The vesting of outstanding Options will be accelerated
under the circumstances provided below:
(1)Death or Disability. If your service to the Company or Related Companies
terminates prior to the final Scheduled Vesting Date due to your death or
Disability, then a pro rata portion (based on the number of days during which
you were a Service Provider since the most recent Scheduled Vesting Date (or
since the Grant Date if there was no previous Scheduled Vesting Date) as a
percentage of the total number of days between such date and the next Scheduled
Vesting Date) of the Options scheduled to vest as of the next Scheduled Vesting
Date shall vest as of such Termination Date.


(2)Change in Control. If a Change in Control occurs while you continue to be a
Service Provider and prior to the final Scheduled Vesting Date, the following
provisions shall apply:
(a)If, within 24 months after a Change of Control (A) described in
Section 2.6(a) or Section 2.6(d) of the Plan or (B) described in Section 2.6(b)
of the Plan and in connection with which the surviving or acquiring entity (or
its parent entity) has continued, assumed or replaced this Award, you cease to
be a Service Provider due either to an involuntary termination for reasons other
than Cause (as defined in Section 11 below) or a resignation for Good Reason (as
defined in Section 11 below), then all unvested Options shall immediately vest
in full.
(b)If this Award is not continued, assumed or replaced in connection with a
Change in Control pursuant to Section 2.6(b) of the Plan, then all unvested
Options shall immediately vest in full upon the occurrence of the Change in
Control and paid out in accordance with Section 7.2 of the Plan.
2

--------------------------------------------------------------------------------



(c)In the event of a Change of Control described in Section 2.6(c) of the Plan,
then all unvested Options shall immediately vest in full upon the occurrence of
the Change in Control and paid out in accordance with Section 7.2 of the Plan.
(3)Other Agreements or Plans.  Unvested Options shall also vest as provided
in any separate employment (or similar) agreement or severance plan to which you
are a party or a participant.
3. Expiration. This Option will expire and will no longer be exercisable at
5:00 p.m. Eastern Time on the earliest of:
(a)The expiration date specified on the cover page of this Agreement;
(b)Upon your Termination Date if you are terminated for Cause;
(c)Upon the expiration of any applicable period specified in Sections 2 and 4 of
this Agreement during which this Option may be exercised after your termination
of service; or
(d) The date (if any) fixed for termination or cancellation of this Option
pursuant to Section 7.2 of the Plan.
4. Service Requirement. Except as otherwise provided below or in Section 2 of
this Agreement, this Option may be exercised only while you continue to provide
service to the Company or Related Companies, and only if you have continuously
provided such service since the Grant Date of this Option. If your service with
the Company and all the Related Companies terminates, the following provisions
shall apply:
(a)Upon termination of service for Cause, all unexercised Options shall be
immediately forfeited without consideration.
(b)Upon termination of service for any other reason, all unexercisable portions
of the Options shall be immediately forfeited without consideration.
(c)Upon termination of service for any reason other than Cause, death or
Disability, the currently vested and exercisable portion of the Options may be
exercised for a period of three months after the date of such termination.
However, if a Participant thereafter dies during such three-month period, the
vested and exercisable portion of the Options may be exercised for a period of
one year after the date of such termination.
(d)Upon termination of service due to death or Disability, the currently vested
and exercisable portion of the Options may be exercised for a period of one year
after the date of such termination.
5. Exercise of Option. Subject to Section 4, the vested and exercisable portion
of this Option may be exercised in whole or in part at any time during the
Option term by delivering a written or electronic notice of exercise to the
person or entity designated by the Company, and by providing for payment of the
exercise price of the Shares being acquired and any related withholding taxes.
The notice of exercise must be in a form approved by the Company and state the
number of Shares to be purchased, the method of payment of the aggregate
exercise price and the directions for the delivery of the Shares to be acquired,
and must be signed or otherwise authenticated by the person exercising the
Option. If you are not the
3

--------------------------------------------------------------------------------



person exercising the Option, the person submitting the notice also must submit
appropriate proof of his/her right to exercise the Option.
6. Payment of Exercise Price. When you submit your notice of exercise, you must
include payment of the exercise price of the Shares being purchased through one
or a combination of the following methods:
(a)Cash or by promissory note;
(b)By means of a broker-assisted cashless exercise in which you irrevocably
instruct your broker to deliver proceeds of a sale of all or a portion of the
Shares to be issued pursuant to the exercise to the Company in payment of the
exercise price of such Shares; or
(c)By delivery to the Company of Shares (by actual delivery or attestation of
ownership in a form approved by the Company) already owned by you that are not
subject to any security interest and that have an aggregate Fair Market Value on
the date of exercise equal to the exercise price of the Shares being purchased;
or
(d)By authorizing the Company to retain, from the total number of Shares as to
which the Option is being exercised, that number of Shares having a Fair Market
Value on the date of exercise equal to the exercise price for the total number
of Shares as to which the Option is being exercised.
7. Withholding Taxes. You may not exercise this Option in whole or in part
unless you make arrangements acceptable to the Company for payment of any
federal, state, local or foreign withholding taxes that may be due as a result
of the exercise of this Option. You hereby authorize the Company (or the Related
Companies) to withhold from payroll or other amounts payable to you any sums
required to satisfy such withholding tax obligations, and otherwise agree to
satisfy such obligations in accordance with the provisions of Section 10.2 of
the Plan. You may satisfy such withholding tax obligations by delivering Shares
you already own or by having the Company retain a portion of the Shares being
acquired upon exercise of the Option, provided you notify the Company in advance
of any exercise of your desire to pay withholding taxes in this manner. Delivery
of Shares upon exercise of this Option is subject to the satisfaction of
applicable withholding tax obligations.
8. Delivery of Shares. As soon as practicable after the Company receives the
notice of exercise and payment of the exercise price as provided above, and has
determined that all other conditions to exercise, including satisfaction of any
withholding tax obligations and compliance with applicable laws, have been
satisfied, it shall deliver to the person exercising the Option, in the name of
such person, the Shares being purchased, as evidenced by issuance of a stock
certificate or certificates, electronic delivery of such Shares to a brokerage
account designated by such person, or book-entry registration of such Shares
with the Company’s transfer agent. The Company shall pay any original issue or
transfer taxes with respect to the issue or transfer of the Shares and all fees
and expenses incurred by it in connection therewith. All Shares so issued shall
be fully paid and nonassessable.
9. Transfer of Option. During your lifetime, only you may exercise this Option
except in the case of a transfer described below. You may not assign or transfer
this Option except for a transfer upon your death in accordance with your will
or by the laws of descent and distribution. The Option held by any such
transferee will continue to be subject to the same terms and conditions that
were applicable to the Option immediately prior to its transfer and may be
exercised by such transferee as and to the extent that the Option has become
exercisable and has not terminated in accordance with the provisions of the Plan
and this Agreement.
4

--------------------------------------------------------------------------------



10. No Stockholder Rights Before Exercise. Neither you nor any permitted
transferee of this Option will have any of the rights of a stockholder of the
Company with respect to any Shares subject to this Option until a certificate
evidencing such Shares has been issued, electronic delivery of such Shares has
been made to your designated brokerage account, or an appropriate book entry in
the Company's stock register has been made. No adjustments shall be made for
dividends or other rights if the applicable record date occurs before your stock
certificate has been issued, electronic delivery of your Shares has been made to
your designated brokerage account, or an appropriate book entry in the Company’s
stock register has been made, except as otherwise described in the Plan.
11. Definitions.
(a) Cause. “Cause” shall, if you have an employment agreement with the Company,
have the meaning set forth in your employment agreement. If you do not have an
employment agreement with the Company, “Cause” means: (i) an action or omission
of the Participant which constitutes a willful and material breach of, or
failure or refusal (other than by reason of his disability) to perform his
duties under any agreement between the Participant and the Company or the
Related Companies which is not cured within fifteen (15) days after receipt by
the Participant of written notice of same; (ii) fraud, embezzlement,
misappropriation of funds or breach of trust in connection with his services to
the Company or the Related Companies; (iii) conviction of any crime which
involves dishonesty or a breach of trust; or (iv) gross negligence in connection
with the performance of the Participant’s duties, which is not cured within
fifteen (15) days after written receipt by the Participant of written notice of
same.


(b) Disability. “Disability” means (i) any permanent and total disability under
any long-term disability plan or policy of the Company or the Related Companies
that covers the Participant, or (ii) if there is no such long-term disability
plan or policy, “total and permanent disability” within the meaning of Code
Section 22(e)(3).


(c) Good Reason. “Good Reason” shall, if you have an employment agreement with
the Company, have the meaning set forth in your employment agreement. If you do
not have an employment agreement with the Company, “Good Reason” means (i) the
assignment to the Participant of any duties inconsistent in any respect with the
Participant’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or any other action by the
Company which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Participant; (ii) any
failure by the Company to comply with any of the compensation-related provisions
of any employment agreement to which the Participant is a party, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Participant; provided however, that in order to effect resignation for
Good Reason all of the following must occur: (x) Participant must provide the
Company with written notice within the sixty-day period following the event(s)
giving rise to Participant’s intent to voluntarily resign his employment for
Good Reason (y) such event is not remedied by within thirty (30) days following
the Company’s receipt of such written notice; and (z) Participant’s resignation
is effective not later than thirty (30) days after the expiration of such thirty
(30) day cure period.


12. Additional Provisions.
(a)No Right to Continued Service. This Agreement does not give you a right to
continued service with the Company or the Related Companies, and the Company and
the Related Companies may
5

--------------------------------------------------------------------------------



terminate your service at any time and otherwise deal with you without regard to
the effect it may have upon you under this Agreement.
(b)Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern. If there is any conflict
between this Agreement or the Plan and any separate employment (or similar)
agreement or severance plan to which you are a party or a participant, the
provisions of the other agreement or plan will govern.
(c)Choice of Law. This Agreement will be interpreted and enforced under the laws
of the state of Delaware (without regard to its conflicts or choice of law
principles).
(d)Severability. The provisions of this Agreement shall be severable and if any
provision of this Agreement is found by any court to be unenforceable, in whole
or in part, the remainder of this Agreement shall nevertheless be enforceable
and binding on the parties. You also agree that any trier of fact may modify any
invalid, overbroad or unenforceable provision of this Agreement so that such
provision, as modified, is valid and enforceable under applicable law.
(e)Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.
(f)Other Agreements. You agree that in connection with the exercise of this
Option, you will execute such documents as may be necessary to become a party to
any stockholder, voting or similar agreements as the Company may require.
(g)Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Option Award by electronic means and request your acceptance of
this Agreement by electronic means. You hereby consent to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line (and/or voice activated) system established and maintained by the
Company or the Company’s third-party stock plan administrator.
By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.
6